 HOSPITAL SAN CARLOS BORROMEO
  355 NLRB No. 26 
153
Hospital San Carlos, Inc. d/b/a/ Hospital San Carlos 
Borromeo 
and Unidad Laboral De Enfer-
meras(os) y Empleados De La Salud.  
Case 24Œ
CAŒ11093 
April 26, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER 
AND PEARCE On July 15, 2009, Administrative Law Judge William 
N. Cates issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, the General 
Counsel filed an answering 
brief, and the Respondent 
filed a reply.  In addition, 
the General Counsel™s answer-
ing brief included a limited cross exception, the Charging 
Party filed an identical exception, and the Respondent 
answered those exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified and set 

forth in full below.
2 We affirm the judge™s finding that the Respondent vio-
lated Section 8(a)(5) and (1) of the Act, as defined in 

Section 8(d), by failing to pay employees in four units 
the full amount of a Christmas bonus owed them under 
the parties™ collective-bargaining agreements.
3  Each agreement promised e
ligible employees a Christ-
mas bonus up to a maximum of $810, depending on their 
salary.  In 2008, the Respondent, without the Union™s 
consent, reduced the maximum bonus to $370 based on a 
partial economic-hardship exemption it had received 

under Puerto Rico™s Christmas bonus law.
4  That law 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3rd Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 We shall modify the judge™s recommended Order and substitute a 
new notice to include the Board™s standard remedial language for the 
violations found.  Further, the Ge
neral Counsel and the Charging Party 
except to the judge™s failure to awar
d interest on backpay.  We find 
merit to that exception, and will or
der the payment of interest as pre-
scribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
3 Although the judge did not make an express finding, the record es-
tablishes that the contractual Christmas bonus was a mandatory subject 
of bargaining.  See
 Waxie Sanitary Supply
, 337 NLRB 303, 304 (2001) 
(a holiday bonus paid for 3 consecuti
ve years is a term and condition of 
employment). 
4 Puerto Rico Law No. 148 of June 30, 1969, as amended, P.R. Laws 
Ann. tit. 29, sec. 501 et seq. 
required employers to pay a Christmas bonus, but the law 
expressly did not apply where, as here, employees were 

to receive a larger bonus und
er a collective-bargaining 
agreement.  The Respondent nevertheless maintains that 
it was authorized to pay unit employees no more than the 

reduced statutory bonus under contract language that 
reads:  ﬁThe Bonus established herein includes and is not 
in addition to the one established by law.ﬂ  In other 

words, the Respondent interprets that language to mean 
that its reduced statutory obligation entirely eliminated 
its larger contractual obligation.  Applying the ﬁsound 
arguable basisﬂ standard articulated in 
Bath Iron Works 
Corp.
, 345 NLRB 499, 501 (2005), affd. sub nom. 
Bath Marine Draftsmen™s Assn. v. NLRB
, 475 F.3d 14 (1st Cir. 
2007), we reject the Respondent™s interpretation as im-
plausible.  The contractual 
language on its face merely 
incorporated the statutory bonus as a component of a 
single Christmas bonus due unit employees under the 
contract.
5  There is no suggestion in the language that the 
bonus required to be paid by the statute, if any, was the 
sole entitlement created by the contract.  For that reason, 
we affirm the judge™s finding. 
ORDER The National Labor Relations Board orders that the 
Respondent, Hospital San Carlos, Inc. d/b/a Hospital San 

Carlos Borromeo, Moca, Puerto
 Rico, its officers, agents, 
successors, and assigns, shall 
1.  Cease and desist from  

(a) Failing to bargain in good faith with Unidad Labo-
ral De Enfermeras(os) Y Em
pleados De La Salud (Un-
ion) as the exclusive collective-bargaining representative 
of the employees in the follo
wing four appropriate units: 
Unit A: 
INCLUDED: All regular full-time and regular part-
time electricians, plumbers, refrigeration technicians, 
and utility employees employed by the Hospital at its 

facility located in Moca, Puerto Rico. 
EXCLUDED: All other employees, secretaries, guards 
and supervisors as defined in the Act. 
Unit B: 
INCLUDED: All medical technologists employed by 
the Hospital at its facility located in Moca, Puerto Rico. 
                                                            
 5 The credited testimony, moreover, 
establishes that the parties in-
cluded the language in their contra
cts to clarify that unit employees 
were not entitled to both a statutor
y Christmas bonus and a contractual 
Christmas bonus, but only to the latter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 154 
Unit C: 
EXCLUDED: All other employees, office and clerical 
employees, guards and supervisors as defined in the 
Act. 
INCLUDED: All licensed practical nurses and techni-
cal employees employed by the Hospital at its facility 
located in Moca, Puerto Rico, including Operating 

Room technicians, X-ray technicians, respiratory ther-
apy technicians, laboratory assistants, auxiliary phar-
macists, and sterile equipment technicians. 
EXCLUDED: All other employees, guards and super-
visors as defined in the Act. 
Unit D: 
INCLUDED: All registered nurses employed by the 
Hospital at its facility located in Moca, Puerto Rico. 
EXCLUDED: All other employees, head nurses, office 
employees, confidential employees, managerial em-
ployees, guards and supervisors as defined in the Act. 
 (b) Failing to continue in effect all the terms and con-
ditions of employment contained in the collective-

bargaining agreements covering its employees in the 
units described above. 
(c) Failing and refusing to pay those unit employees 
the full amount of their 2008 Christmas bonus as set 
forth in their respective collective-bargaining agree-
ments. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action. 
(a) Continue in effect all the terms and conditions of 
employment contained in collective-bargaining agree-
ments covering its employees in the units described 
above. (b) Pay each unit employee th
e difference between the 
full Christmas bonus due him in 2008 under the applica-
ble collective-bargaining 
agreement and the bonus 
amount actually paid him, with interest as prescribed in 
New Horizons for the Retarded, Inc.
, 283 NLRB 1173 
(1987).  
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.  
(d) Within 14 days after service by the Region, post at 
its facility in Moca, Puerto Rico, copies of the attached 

notice marked ﬁAppendixﬂ in both English and Spanish.
6  Copies of the notice, on forms provided by the Regional 
Director for Region 24, after being signed by the Re-

spondent™s authorized represen
tative, shall be posted by 
the Respondent and maintained for 60 consecutive days 
in conspicuous places includi
ng all places where notices 
to employees are customarily 
posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 

employees employed by the Respondent at any time 
since December 15, 2008. 
(d ) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 

obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
  Form, join, or assist a union 

 Choose representatives to bargain with us on 
your behalf 
 Act together with other employees for your 
benefit and protection 
 Choose not to engage in
 any of these protected 
activities. 
 WE WILL NOT
 fail to bargain in good faith with Unidad 
Laboral De Enfermeras(os) Y Empleados De La Salud 
                                                          
 6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 HOSPITAL SAN CARLOS BORROMEO
 155
(Union) as the exclusive collective-bargaining represen-
tative of the employees in the following four appropriate 
units: 
Unit A: 
INCLUDED: All regular full-time and regular part-
time electricians, plumbers, refrigeration technicians, 
and utility employees employed by the Hospital at its 

facility located in Moca, Puerto Rico. 
EXCLUDED: All other employees, secretaries, guards 
and supervisors as defined in the Act. 
Unit B: 
INCLUDED: All medical technologists employed by 
the Hospital at its facility located in Moca, Puerto Rico. 
EXCLUDED: All other employees, office and clerical 
employees, guards and supervisors as defined in the 

Act. 
Unit C: 
INCLUDED: All licensed practical nurses and techni-
cal employees employed by the Hospital at its facility 
located in Moca, Puerto Rico, including Operating 
Room technicians, X-ray technicians, respiratory ther-

apy technicians, laboratory assistants, auxiliary phar-
macists, and sterile equipment technicians. 
EXCLUDED: All other employees, guards and super-
visors as defined in the Act. 
Unit D: 
INCLUDED: All registered nurses employed by the 
Hospital at its facility located in Moca, Puerto Rico. 
EXCLUDED: All other employees, head nurses, office 
employees, confidential employees, managerial em-

ployees, guards and supervisors as defined in the Act. 
 WE WILL NOT
 fail to continue in effect all the terms 
and conditions of employment contained in the collec-
tive-bargaining agreements c
overing employees in the 
units described above. 
WE WILL NOT
 fail and refuse to pay those unit employ-
ees the full amount of their 2008 Christmas bonuses as 

set forth in their respective 
collective-bargaining agree-
ments. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL continue in effect all the terms and condi-
tions of employment contained in collective-bargaining 
agreements covering our employees in the units de-
scribed above. 
WE WILL pay each unit employee the difference be-
tween the full Christmas bonus due him in 2008 under 

his applicable collective-ba
rgaining agreement and the 
bonus amount actually paid him, with interest as pre-
scribed in 
New Horizons for the Retarded, 
283 NLRB 
1173 (1987). 
HOSPITAL 
SAN 
CARLOS, INC. D/B/A HOSPITAL 
SAN CARLOS BORROMEO Isis M. RamosŒMelendez, Esq. 
and Efrain RiveraŒVega, Esq., 
for the Government.1 Tristan ReyesŒGilestra, Esq., 
for the Hospital.
2 Harold E. Hopkins, Esq., for the Union.
3 DECISION STATEMENT OF THE 
CASE WILLIAM N. CATES
, Administrative Law Judge.  This is an 
alleged failure by Hospital San 
Carlos, Inc. d/b/a Hospital San 
Carlos Borromeo (the Hospital) to pay employees in certain 
bargaining units their 2008 Christmas bonus.  I heard this case 
in trial in San Juan, Puerto Rico, on May 21, 2009. The case 
originates from a charge filed by Unidad Laboral De Enfer-
meras(os) Y Empleados De La Sa
lud (the Union) on January 9, 
and amended on February 25, 2009,
 against the Hospital.  The 
prosecution of the case was formalized on March 31, 2009, 
when the Regional Director fo
r Region 24 of the National La-
bor Relations Board (the Board), acting in the name of the 
Board™s General Counsel, issued a complaint and notice of 
hearing (complaint) against the Hospital. 
The complaint specifically alleges the Hospital has since on 
or about December 15, 2008, failed to continue in effect all the 
terms and conditions of employ
ment for its employees as con-
tained in four separate agreements which were in effect at the 
time by failing and/or refusing 
to pay employees in the units 
their 2008 Christmas bonus.  It is alleged the Hospital engaged 
in the conduct without the Union™s consent and that bonuses are 
mandatory subjects of bargaining. 
 It is alleged the Hospital by 
its actions has failed and refuse
d to bargain collectively and in 
good faith with the Union as
 the exclusive collective-
bargaining representative of it em
ployees within the meaning of 
Section 8(d) of the National Labo
r Relations Act, as amended, 
(the Act) and in violation of Sect
ion 8(a)(1) and (5) of the Act.   
The Hospital, in a timely filed answer to the complaint, de-
nies having violated the Act in any manner alleged in the com-
plaint.  The parties were given full opport
unity to participate, to in-
troduce relevant evidence, to 
examine and cross-examine wit-
nesses, and to file briefs.  I carefully observed the demeanor of 
the witnesses as they testified.  I have studied the whole record, 
                                                          
 1 I shall refer to counsel for General Counsel as counsel for the Gov-
ernment or Government. 
2 I shall refer to counsel for the Hospital as counsel for the Hospital 
or Hospital. 3 I shall refer to counsel for the 
Union as union counsel or Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 156 
the posttrial briefs, and the authorities cited therein.  Based on 
more detailed findings and analys
is below, I conclude and find 
the Hospital violated the Act substantially as alleged in the 
complaint. 
FINDINGS OF FACT
 I.  JURISDICTION
, LABOR ORGANIZATION STATUS
 The Hospital is a Puerto Rico corporation with an office and 
place of business in Moca, Puerto Rico, where it is, and has 
been, engaged in the operation of a hospital providing health 
care services.  During the past
 12 months ending March 31, 
2009, a representative period, the Hospital purchased and re-
ceived directly from points and places located outside the 

Commonwealth of Puerto Rico goods and materials valued in 
excess of $50,000.  During the sa
me period of time it also had 
gross revenues in excess of $250,
000. The parties admit, and I 
find, the Hospital is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
The parties admit, and I find, the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
II. THE FACTS A.  Background 
It is admitted that units A through D inclusive described be-
low, the Units, constitute units 
appropriate for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the 
Act.  It is admitted the Union was certified as the exclusive 
collective-bargaining representative of unit A on December 18, 
2006; unit B on December 9, 1997; unit C on October 18, 1999; 
and unit D since at least 2006.  It is also admitted that at all 
times since the dates just set fo
rth and based on Section 9(a) of 
the Act the Union has been the exclusive collective-bargaining 
representative of the units.  It is admitted that at all times mate-
rial herein (specifically including December 15, 2008), there 
were collective-bargaining agreements between the Hospital 
and the Union covering terms a
nd conditions of employment 
for employees in each of the units.  
B. The Collective-Bargaining Units 
Unit A:   INCLUDED: All regular full
 time and regular partŒtime 
electricians, plumbers, refrigeration technicians, and utility 
employees employed by the Hospital at its facility located in 
Moca, Puerto Rico. 
  EXCLUDED: All other employ
ees, secretaries, guards 
and supervisors as defined in the Act.  
 Unit  B:   INCLUDED:  All medical technologists employed by 

the Hospital at its facility located in Moca, Puerto Rico. 
  EXCLUDED:  All other employ
ees, office and clerical 
employees, guards and supervisors as defined in the Act. 
 Unit C:   INCLUDED:  All licensed pr
actical nurses and technical 
employees employed by the Hospital at its facility located in 
Moca, Puerto Rico, including Operating Room technicians, 
XŒray technicians, respiratory therapy technicians, laboratory 
assistants, auxiliary pharmacists, and sterile equipment tech-
nicians.   EXCLUDED:  All other employees, guards and supervi-

sors as defined in the Act. 
 Unit D:   INCLUDED:  All registered nurses employed by the 
Hospital at its facility located in Moca, Puerto Rico. 
  EXCLUDED:  All other employees, head nurses, office 
employees, confidential employees, managerial employees, 
guards and supervisors as defined in the Act.  
 C. The Bonuses 
The parties stipulated the collective-bargaining agreements 
contain the following effective dates: (1) Unit A, electricians, 
plumbers, refrigeration technici
ans and utility employees from 
August 26, 2007, through August 25, 2010;  (2) Unit B, medi-
cal technologists from June 5, 20
06, through June 4, 2009;  (3) 
Unit C licensed practical nurse
s and technical employees from 
May 2008 through May 2011; and (4) Unit D registered nurses 
from January 1, 2006, through December 31, 2008. 
The parties™ collective-bargaining agreements also contain 
Christmas bonus provisions.  La
nguage for the Christmas bo-
nuses at issue herein (2008) states, each eligible unit employee 
would receive a bonus equivalent to 6 percent of their total 
salary up to a maximum salary of $13,500 earned within the 
period for the said bonus.  In other words the maximum bonus 
amount payable in 2008 would be $810.  In order for a unit 
employee to be eligible for th
e bonus the employee must have 
worked at least 700 hours within 
the  12  months between Oc-
tober 1 and September 30, of the 
previous year and be a regular 
employee as of the date of the payment of the bonus which 
payment date is between December 1 and 15 of each year.  The 
bonus established by 
each unit™s collectiv
e-bargaining agree-
ment contains language stating,
 ﬁThe bonus established herein 
includes and is not in addition 
to the one established by law.ﬂ 
The parties stipulated that 
on December 15, 2008, the Hospi-
tal paid a maximum amount of $370 to its unit employees as a 
Christmas bonus.  The parties furt
her stipulated the formula set 
forth in the parties collective-bargaining agreements provide for 
a 2008 Christmas bonus payment up to a maximum of $810.  
The Hospital acknowledges the 
amount ($810) is mathemati-
cally correct but asserts it had 
no obligation to pay that amount 
in 2008.  The Hospital stipulated it did not pay Christmas bo-
nuses for its unit employees in 2008 utilizing the formula set 

forth in the parties™ collective-bargaining agreements.  The 
Hospital, however, paid the unit employees™ 2006 and 2007 
Christmas bonuses using the app
licable collective-bargaining 
formulas. The only difference between the statutory mandated 
Christmas bonus and the collective-bargaining agreement bo-
nus for 2008 is the maximum em
ployee wage ($10,000 for the 
law and $13,000 for the contract) on which the percentage (6 
percent) is computed to arri
ve at the amount for the bonus.  
Union Representative Arturo Grant testified that during ne-
gotiations for the contractual 
Christmas bonus the parties util-
 HOSPITAL SAN CARLOS BORROMEO
 157
ized the Puerto Rico Christmas Bonus Law as a ﬁmodelﬂ but 
added a provision to explain there would not be two (law and 
contract) bonuses paid unit employ
ees ﬁthat [it] would not be 
paid in the pyramid fashion, that
 it would not be
 two bonuses.ﬂ  
Hospital HR Director Migdalia 
Ortiz testified pyramid discus-
sions did not arise in negotiations regarding Christmas bonuses 
but arose in negotiations 
regarding overtime pay. 
It is helpful, at this point, 
to examine the Christmas Bonus 
Law.  Commonwealth of Puerto Rico Law No. 148 of June 30, 
1969, as amended (Christmas B
onus Law) 29 L.P.R.A. Section 
501 requires any employer who employs one or more worker or 
employee to pay the worker or employee a Christmas bonus.  
The Christmas Bonus Law sets forth the hours (700) an em-
ployee must work in a natural year (October 1 to September 30) 
to be eligible for a bonus and provides percentage (6 percent) 
[for 2008]  computations utilizi
ng employees™ wages or salary 
(up to a maximum wage or salary or $10,000) to determine the 
amount of the bonus.  The specific time frame (December 1 to 
15) for paying the bonus is set fort
h as well as penalties for late 
or nonpayment of the bonuses. 
The Secretary of Labor and Human Resources for Puerto 
Rico is designated to administ
er the Christmas Bonus Law and 
is empowered to examine an em
ployer™s books, accounts, files, 
and related documents to determ
ine an employer™s responsibili-
ties toward their employees re
garding Christmas bonuses.  An 
employer may be exempt from paying, in whole or in part, the 
statutory Christmas bonus by petitioning the Secretary of Labor 
and Human Resources for such relief.  An employer may be 
exempt, in whole or in part, by
 demonstrating to the Secretary 
the employer has not obtained profits from its business, or the 
profits are not sufficient to cover the total amount of the bo-
nuses without exceeding a 15-percent limit on net annual prof-
its that must be utilized for the statutory Christmas bonuses.  In 
order to seek any type of exemption an employer must submit 
to the Secretary of Labor and Human Resources by November 
30 a general balance sheet and a profit-and-loss statement for 

the 12-month period from October 1 of the previous year to 
September 30 of the current year.  The balance sheet and profit-
and-loss statements must be duly 
certified by a certified public 
accountant.  If an employer 
does not submit the above de-
scribed general balance sheet 
and profit-and-loss statements within the time and in the manner specified, the employer shall 
be bound to pay the statutory required Christmas bonuses. 
The Christmas Bonus Law (29 L.
P.R.A. Section 506) states: 
ﬁThe provisions of this chapter shall not apply in cases where the 
workers or employees receive an annual bonus by collective 
agreement, except in the event where the amount of the bonus to 
which entitled by such collective 
agreement may result lower than 
the one provided by this chapter in which case they shall receive 
the necessary amounts to complete the bonus provided herein.ﬂ 
The parties stipulated to a number of relevant letters ex-
changed between the parties as well as with the Puerto Rico 
Department of Labor and Huma
n Resources regarding the 2008 
Christmas bonuses for the unit 
employees at issue herein. 
Union Representative Grant, on November 11, 2008, wrote 
Hospital HR Director Ortiz expressing concern regarding ru-
mors the Hospital was planning 
not to pay the Christmas bonus 
for the unit employees for 2008.  Grant reminded Ortiz the 
Hospital was required by the parties™ collective-bargaining 
agreements to pay the bonuses and asked Ortiz to notify the 
Hospital™s supervision the Christmas bonuses would be paid so 
they would stop telling the employees otherwise. 
HR Director Ortiz responded to Grant™s November 11 letter 
explaining the Hospital had, with
 sacrifice, paid the Christmas 
bonuses the previous 2 years but 2008 was different because ﬁthe 
financial result was negative.ﬂ   Ortiz stated in her letter the 
ﬁChristmas bonus of the Collective Bargaining Agreements is 
subject to what is provided for in the Legal Bonus [statutory 
bonus] to the point of requiring compliance, for example: the 
requirement of working no less than 700 hours, the period which 
is considered for computation of the bonus, the percentages of 
said bonus and the date of the payment between the 1st and 15th 
of December.ﬂ  Ortiz further noted in her letter the collective-
bargaining agreement bonus ﬁincludes and is not in addition to 
the one established by Law.ﬂ  HR Director Ortiz also states in her 
letter that if the Hospital is exon
erated from the legally required 
Christmas bonus it would also be exonerated from the collective-
bargaining agreement Christmas bonus. 
Hospital Executive Director Rosaida Crespo Cordero testi-
fied she requested, in writi
ng, on November 25, 2008, from the 
Puerto Rico Department of La
bor and Human Resources partial 
exoneration of payment of the 2008 Christmas bonuses. Execu-
tive Director Cordero also attached the necessary financial 
statements to her request and asserted that 15 percent of the 
total net earnings of the Hospital was ﬁnot enough to comply 
with the .06% bonus established for this [2008] year.ﬂ The 
Hospital specifically requested it be authorized to pay a pro-
rated bonus amount to its
 qualified employees. 
Puerto Rico Department of
 Labor and Human Resources 
Sub-Director Carlos I. Maldonado replied to Cordero on De-
cember 1, 2008, advising her the 
Department would audit the 
Hospital™s books and accounting doc
uments for verification of 
the Hospital™s financial claims.  Maldonado provided the Hos-
pital with a copy of the Department™s form ﬁRequest for Decla-

ration of Exoneration of Christmas Bonus with Attachments A 
& B.ﬂ  The Department, however, approved a partial exonera-
tion of bonus payments for the 
Hospital on December 1, 2008. 
On December 4, 2008, Hospital Executive Director Cordero 
provided Sub-Director Maldona
do a completed ﬁRequest for 
Declaration of Exoneration of Christmas Bonusﬂ form. 
On December 9, 2008, Union Executive Director Radames 
Quinones wrote the Secretary of the Department of Labor and 
Human Resources Roman Velasc
o Gonzalez regarding the 
Hospital™s request for an exemption from paying the 2008 
Christmas bonus to the unit employees at the Hospital.  
Quinones advised the Secretary the Union was the exclusive 
representative of the employees at the Hospital and the Hospital 
and Union were parties to collective-bargaining agreements 
governing payment of the 2008 Christmas bonus for the unit 
employees.  Quinones asserts in 
his letter the Christmas Bonus 
Law does not apply nor are the pa
yment exemptions applicable 
to the parties herein because of the collective-bargaining 
agreements covering the Hospital™s employees. Quinones also 
asserts in his letter that any adjustment to the payment of the 
Christmas bonus had to be agreed to by the parties ﬁand not 
imposed by the Department of 
Labor.ﬂ  Quinones requested he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 158 
be provided a copy of any decision the Secretary made regard-
ing the bonus matter. 
Hospital Executive Director Cordero, in a memorandum 
dated December 10, 2008, addresse
d to all Hospital employees, 
notified them the Hospital wo
uld be paying only a partial 
Christmas bonus for 2008. 
In a December 12, 2008 letter to Hospital Executive Director 
Cordero, Department of La
bor and Human Resources Sub-
Director Maldonado noted the Department had, on December 1, 
2008, approved the Hospital™s pa
rtial exoneration request for 
the 2008 Christmas bonus; but stated, he had been advised on 
December 9, 2008, by Union Executive Director Quinones the 
Union was the exclusive representative for the unit employees.  
Maldonado then noted in his letter those portions of the 
Christmas Bonus Law where it states the provisions of the Law 
do not apply in cases where 
the employees receive bonuses 
through a collective-bargaining agreement unless the collec-
tive-bargaining agreement bonus is less than the statutory bo-
nus in which case the statutor
y amount would be paid the em-
ployees.  Maldonado continued: 
 According to the aboveŒmentioned, the approved exoneration 
so that your Company pays the Christmas Bonus based on 
15% of the profits only applies to those employees that do not 
belong to the appropriate unit.  
 In those cases wher
e the employees recei
ve annual bonuses 
through a Collective Bargaining Agreement, the Collective 
Bargaining Agreement will be
 law between the parties. 
 Hospital Executive Director Cordero replied on December 
16, 2008, to Department of La
bor and Human Resources Sub-
Director Maldonado™s December 12, 2008 letter stating, in 
pertinent part: 
 In reference to your indication that the exoneration granted 
only applies to those employees that do not belong to the ap-
propriate unit, we understand that th
is is not correct.  What is 
correct is what you point out at the end of the letter that 
ﬁWhere the employees receive annual bonuses through the 
Collective Bargaining Agreement, the Collective Bargaining 
Agreement will be Law between the parties,ﬂ  In the case of 
the Hospital San Carlos in the Collective Bargaining which is 
the Law between the parties, th
e Christmas Bonus Article was 
written in accordance with the Law and also specifically pro-
vides that said Bonus ﬁincludes and is not in addition to the 
one established by Law.ﬂ 
 On December 29, 2008, Sub-Director Maldonado responded 
to Hospital Director Cordero™s December 16, 2008 letter as 
follows:  We received your communication of December 16, 2008 re-
garding the reference matter. 
 We inform that the documentation received has formed part 
of the file.  We prepare to evaluate its content and the perti-
nence with the allegations presented by your organization. 
 If it is necessary, we will contact you once again. 
 The Department of Labor and Human Resources did not, 
thereafter, contact the Hospital on the bonus matter.  
 III. ANALYSIS, DISCUSSION, AND CONCLUSIONS
 The Board in a Christmas bonus case, 
Bonnell/Tredegar In-
dustries, 313 NLRB 789, 790 (1994), noted; ﬁit is well settled 
that an employer violates Section 8(a)(5) and (1) of the Act as 
elucidated in Section 8(d) of th
e Act, by modifying a term of a 
collective bargaining agreement 
without the consent of the 
other party while the contract is 
in effect [footnote omitted].ﬂ  
Stated differently, Section 8(d) 
of the Act first requires an em-
ployer and union to bargain collectively ﬁin good faith with 
respect to wages, hours, and ot
her terms and conditions of em-
ployment.ﬂ  However, Section 8(d) and Board precedent also 
imposes an additional requirement
 on the parties when there is 
a collective-bargaining agreement in effect between the parties 
and an employer seeks to modify
 or alter the terms and condi-
tions contained in the agreement the employer must obtain the 
union™s consent before making or implementing any changes. 
St. Vincent Hospital
, 320 NLRB 42 (1995). Strictly speaking an 
employer is prohibited from modifying the terms and condi-
tions of employment establishe
d by a collective-bargaining 
agreement without first obtaining the consent of the union. 
Turning to the instant case the parties stipulated the Union is 
the exclusive representative of the employees in the four sepa-
rate appropriate units described 
elsewhere herein.  It is also 
stipulated that a separate collective-bargaining agreement was 
in effect at all material times herein covering employees in each 
of the separate units and each 
of the agreements contained pro-
visions for Christmas bonuses fo
r the unit employees.  It is 
stipulated the formula for each of the Christmas bonuses cor-
rectly calls for a maximum Ch
ristmas bonus payment of $810 
and it is stipulated the Hosp
ital only paid a maximum of $370 
to its unit employees as the 2008 Christmas bonus.  The Hospi-
tal admits it did not follow the contractual formula for comput-
ing the 2008 Christmas bonuses.  It is undisputed the Hospital 
did not obtain the consent of the Union when it changed the 

terms of the parties collective-bargaining agreements by failing 
to follow the formula for bonus payments specifically set forth 
in the agreements.  In fact the Hospital not only did not have 
the consent of the Union for the changes, the Union tried to 
persuade the Hospital not to deviate from the collective-
bargaining agreement terms and 
to pay the bonuses in the 
amounts specified in the contract
s.  The Hospital knew of the 
specific formula requirements of the parties agreements in that 
it paid the Christmas bonuses pursuant to the agreements™ for-
mulas for the 2006 and 2007 bonuses. 
I find the Hospital violated Sect
ion 8(a)(5) and (1) of the Act 
when it modified the Christmas bonus provisions of the parties™ 
collective-bargaining agreements without the consent of the 
Union. I turn to contentions raised by the Hospital that it was per-
mitted or privileged to modify the terms of the parties™ agree-
ments regarding Christmas bonuses
 without violating the Act. 
As hereinafter explained, I reject all of the Hospital™s conten-
tions it was privileged to make unilateral changes regarding the 
2008 Christmas bonuses.  The Hospital contends section C of 
the Christmas bonus provisions set forth in each of the agree-
ments allowed or permitted it to seek permission from the 
Puerto Rico Department of Labor and Human Resources to be 
 HOSPITAL SAN CARLOS BORROMEO
 159
exonerated from payment of some or all of the Christmas bonus 
amounts for 2008.  As noted elsewh
ere herein section C of each 
of the collective-bargaining agre
ements states, ﬁthe bonus es-
tablished herein includes and is 
not in addition to the one estab-
lished by law.ﬂ  I am not unmindful the Puerto Rico Christmas 
Bonus Law does allow for an employer to seek, and if appro-
priate, may be granted exoneration from some or of all the 
payment of Christmas bonuses if th
e profits of the employer are 
insufficient for payment of an
y bonus, or inadequate for pay-
ment of the full Christmas bonus. It is clear, however, that the 
language of section C of the parties™ agreements on bonuses 
does not incorporate the Chris
tmas Bonus Law provisions into 
the parties™ agreements.  As credible testified
4 by Union Repre-
sentative Grant, this provision in each of the agreements was 
added to clarify or explain that 
there would not be two, law and 
contract, bonuses paid unit empl
oyees that it ﬁwould not be 
paid in the pyramid fashion, th
at it would not 
be two bonuses,ﬂ 
that there would be a contract
ual Christmas bonus only.  Thus 
the Puerto Rico Christmas Bonus Law provision which allows 
an employer to seek exoneration 
for all or part of payment of 
the Christmas bonus, if paymen
t of the bonuses would exceed 
15 percent of the employer™s prof
its, is not available or applica-
ble to the Hospital because the law does not apply to contrac-
tual bonuses.  Although the Hosp
ital sought and initially ob-
tained, partial exoneration from 
paying the contractual 2008 
Christmas bonus from the Puerto 
Rico Department of Labor 
and Human Resources the exoneration provisions of the 
Christmas Bonus Law simply do 
not apply to the Hospital.  
Even if the statutory provisions of the Christmas Bonus Law 
                                                          
 4 I credit Grant™s testimony about
 the bonus provision language, his 
testimony was logical and he
 appeared to be testifying truthfully as best 
he could recall. 
were applicable to the Hospital the Puerto Rico Department of 
Labor and Human Resources wit
hdrew its partial exoneration 
of payment for the Hospital of the 2008 Christmas bonuses 
because, as the Department noted, the provisions of the statute 
do not apply in cases, as is the case herein, where the employ-
ees receive annual Christmas bonuses by collective-bargaining 
agreement. The only exception, not applicable here, is where 
the contractual bonus is less than the statutory one then the 
statutory bonus amount would be
 paid to the employees.  
In conclusion on this point, I find no merit to the Hospital™s 
contention that because the parties used language from the 
Puerto Rico Christmas Bonus Law as a ﬁmodelﬂ for their col-
lective-bargaining agreement provisions that somehow acted to 
incorporate all the various provisi
ons of that Law into the con-
tractual provisions governing Christmas bonuses.  The provi-
sions in each of the agreements simply do not bear out that 
contention. 
Finally, there is no language in the bonus provisions of the 
parties™ collective-bargaining agreements that would constitute 
any type clear and unmistakable waiver of rights by the Union 
regarding Christmas bonuses for Unit employees. 
In summary I find the Hospital was not lawfully permitted, 
nor in any manner privileged, to make the unilateral changes it 
did regarding the Unit employees 2008 Christmas bonus. 
REMEDY Having found that the Hospital has engaged in certain unfair 
labor practices, I find it necessary to order the Hospital to cease 
and desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act as set forth in the 
recommended Order below. 
[Recommended Order omitted from publication.] 
 